PER CURIAM.
Appellant (defendant below) was charged by indictment with murder in the first degree. A jury of his peers returned a verdict of guilty of murder in the second degree and he was sentenced to life imprisonment.
The evidence revealed that the victim was shot five times. The defendant admitted the shooting but claimed that he did so in self defense. One of the State’s witnesses testified that he had seen the defendant an hour or an hour and one-half before the shooting at a dice game in the parking lot of a liquor store and that the defendant then had a ■ pistol in his belt. The same witness testified that at the time of the incident culminating in this appeal he saw the defendant fire first at the victim; that the victim fell to the ground and that the witness did not know whether the victim ever fired his gun. The defendant continued shooting, then shot with the victim’s gun and finally pistol-whipped the victim. A policeman testified that about five minutes after he arrived at the scene the appellant “ran into” him and volunteered the statement “I killed him, I had to do it. He shot me first, I wanted the black mother [expletive] dead.” The defendant was placed under arrest but refused to be advised of his constitutional rights, further stating: “I shot him”. “No, he shot me, I pushed him down, I took his gun and I shot him with his gun and then I left.” The defendant, testifying in his own behalf, stated that the victim first shot at him (the defendant) and that he (the defendant) would not have shot the victim had he not felt that he had to protect himself.
The jury heard the evidence and observed the several witnesses. Their determination as to which witness spoke the truth may not be disturbed by us.
We have carefully examined the record and have read the briefs filed on behalf of the parties. Our consideration of the points raised on this appeal does not dem*594onstrate to us that prejudicial or reversible error was committed during the trial. The judgment and sentence appealed are therefore
Affirmed.
SPECTOR, Acting C. J, and BOYER and McCORD, JJ., concur.